Title: To Thomas Jefferson from Henry Lee, 28 June 1793
From: Lee, Henry
To: Jefferson, Thomas



Sir
Richmond June 28th. 1793.

I beg leave to transmit to you the enclosed copy of a letter from Colonel Newton.
The President will if he thinks proper direct measures to avert the apprehended evil.
To the general Government I conceive belongs the right to act on the subject.
The law in this Commonwealth relative thereto contemplates the Agency of the officers of the Customs who are now responsible only to the General Government and therefore could not be used by state Authority, if the same was constitutionally admissible. I have the honor to be Sir with perfect respect your ob: Ser.

Henry Lee

